DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 12/17/20, has been entered. Claims 1-2, 5-6, and 16-17 are pending and under examination. Claims 3-4 and 7-15 are cancelled. Claims 16-17 are newly added. Claim 1 is amended.

Information Disclosure Statement
3.  The information disclosure statements (IDS) submitted on 12/17/20 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Maintained Rejection: Claim Rejections - 35 USC § 103
4.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.  Claims 1-2, 5-6, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marburg et al. 1997 (US 5,623,057) in view of Jansson et al. 1987 (Structural Studies of the Capsular Polysaccharide from Streptococcus pneumoniae Types 15B and 15C; Carbohydrate Research; 162:111-116) and Biemans et al. 2012 (US 2012/0321660).
	Marburg teaches methods for producing chemically defined pneumococcal polysaccharides (Pn-Ps) by hydrolyzing a crude preparation to a predetermined Streptococcus pneumoniae (i.e. fermenting a culture thereof); partially hydrolyzing or physically shearing the Pn-Ps (i.e. requires cell lysing and isolation of polysaccharide); fractionating Pn-Ps (i.e. isolating/purifying the polysaccharide), to yield a Pn-Ps product of reduced molecular size (i.e. sizing the polysaccharide), polydispersity, and viscosity (e.g. see Summary of Invention, column 2, line 63 to column 3 line 20; and Example 3; meeting limitations found in instant claim 1). Marburg teaches the serotypes of Streptococcus pneumoniae include 15B (e.g. column 4, lines 37-40; and Marburg claim 4; meeting limitations found in instant claim 1). Marburg teaches the polysaccharides are subjected to physical shear by passage through a homogenizer at pressures between 2,000 and 15,000 psi (i.e. high pressure; e.g. column 14, lines 50-55; and Example 10; meeting limitations found in instant claim 2). Marburg teaches the molecular weight values for the polysaccharide are reduced to about 500 kDa ±300 (i.e. 200-800 kDa), with a specific example of a polysaccharide being sized to 300 kDa (e.g. column 16; meeting limitations found in instant claim 1 with sufficient specificity, especially in the substantial overlapping range of 200-350 kDa, used for the same purpose of conjugate vaccines). Marburg teaches size reduction of the crude polysaccharides contributes to the success of subsequent purification steps to yield a highly purified product and a more efficient conjugation (e.g. column 14, lines 2-7).  Marburg teaches functionalizing the polysaccharide to form electrophilic and/or nucleophilic activated polysaccharides (i.e. uses oxidizing agents; emphasis added; see column 17 and column 18, points 1 and 2; meeting limitations found in newly amended claim 1). In addition, Marburg provides examples wherein isolated polysaccharides are g/ml of Pn-Ps, wherein portions may be diluted 1:1, 1:5, and 1:10 with sterile water, resulting in solutions having Pn-Ps concentrations of 10, 5, 2, and 1 g /mL; and wherein doses of between about 0.1 mL and 0.75 mL of each of these formulations are appropriate for administration to different age and weight range recipients (e.g. col 22-23, bridging section). 
With regards to specific concentrations and/or temperatures claimed (see claims 5, 6, 16 and/or 17); it is noted that MPEP 2144.05 states, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)."  In the instant case, it is the Office’s position that temperatures and/or concentrations are results-effective variable(s) and thus there is motivation for one of ordinary skill to optimize them through routine experimentation; MPEP 2144.05II (B). 
Therefore, the apparent difference(s) between the prior art and the invention is/are (a) Marburg is silent with regards to the polysaccharide having between 0.6 and 1.0 mM acetate per mM of polysaccharide; and (b) Marburg does not teach wherein the oxidizing agent used is sodium periodate (i.e. periodate oxidation).
However, it is noted that Streptococcus capsular polysaccharides from serotypes 15B and 15C, naturally contain approximately 0.7 O-acetyl groups per repeating unit, as evidenced by Jansson (e.g. see page 111). Accordingly, it is the Office’s position that the polysaccharides taught by Marburg would thus naturally have about 0.7 mM acetate per mM of polysaccharide unit because Marburg does not teach the specific removal of these functional groups. However, since the Office does not have the facilities for examining and comparing Applicant’s Streptococcus pneumoniae serotype 15B polysaccharides with the Streptococcus pneumoniae serotype 15B polysaccharides the burden is now upon the Applicant to show an unobvious distinction between the material structural and functional characteristics of the claimed polysaccharides with those of the prior art; See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.  Further, MPEP 2112.01 states that “When the PTO shows a sound basis for believing that the inventions of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regards to wherein the oxidizing agent used is sodium periodate, Biemans teaches similar methods for producing Streptococcus pneumoniae 15B polysaccharides comprising the use of an optimized concentration of sodium periodate as the oxidizing agent thereby yielding improved retention of size of the polysaccharide and/or the retention of epitopes within the polysaccharide (e.g. [0005, 0036, 0041-0042]; and Biemans claim 9). Biemans teaches reacting the bacterial polysaccharides with 0.1-0.2 molar equivalents of periodate in order to activate the bacterial polysaccharide prior to conjugation (e.g. [0007, 0011, 0028, 0032]; also meeting limitations found in instant claim 5). Biemans teaches the reaction occurs in a buffer at a concentration between 1-100 nM (e.g. [0014, 0035, 0040]; also meeting limitations found in instant claim 6 with sufficient specificity). Biemans teaches the temperature of the reaction is 22-27ºC for 15 to 25 hours; and provides a specific example of wherein periodate oxidation was completed for 17 hours at room temperature of 20-25ºC (e.g. [0056-0057]; and Example 1; meeting limitations found in newly added claims 16 and 17 with sufficient specificity).  Biemans teaches the weight-average molecular size of the bacterial saccharide suitable 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify methods for producing Streptococcus pneumoniae 15B polysaccharides comprising culturing, lysing, purifying, and high pressure homogenization, as taught by Marburg, which would naturally have about 0.7 mM acetate per mM polysaccharide, as taught by Jansson, by subsequently exposing the polysaccharides to a sodium periodate oxidizing agent, thereby arriving at the claimed invention, in order to better prepare the polysaccharides for conjugation to a carrier protein while retaining epitopes within the polysaccharide, as taught by Biemans. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions.  The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because periodate oxidation improved size retention and antigenicity of polysaccharide antigens, as taught by Biemans.  Therefore, the combination leads to expected results because each element 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Marburg contains a “base” method for producing Streptococcus pneumonia 15B polysaccharides for use in conjugate vaccine compositions; Jansson taught that the Streptococcus pneumonia 15B polysaccharides are characterized by their O-acetyl groups; and Biemans contains a similar method for producing Streptococcus pneumonia 15B polysaccharides for use in conjugate vaccine compositions, wherein the technique of periodate oxidation to activate the polysaccharide prior to conjugation, is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known technique as taught by Biemans would have yielded predictable results (i.e. the same advantages) and an improved system.  
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicant’s Arguments
8. Applicant argues: 
Marburg, Jansson, and Biemans fail to teach all the elements of the claims because (1) Marburg and Biemans are generic and do not relate to serotype 15B, let alone activated serotype 15B polysaccharides or conjugates; (2) Jansson fails to teach an activated serotype 15B comprising 0.6 and 1.0 mM 
Marburg, Jansson and Biemans do not provide working examples directed to serotype 15B; (see Remarks, pages 5-6).
Applicant has demonstrated surprising and unexpected results because when hydrolysis is used to size the polysaccharides, the O-acetyl group is lost, and when the polysaccharide is not sized, the O-acetyl group is lost, but using the mechanical homogenization of the instant invention, the O-acetyl group is retained, see Example 2/Table 1; (see Remarks, page 6).
Claim 1 encompasses an activated 15B polysaccharide having a molecular weight between 150 and 300 kDa; which demonstrated high yield, improved filterability characteristics and low levels of free polysaccharides as compared to conjugates generated using native (non-sized) polysaccharides, see Example 3 (see Remarks, page 7). 
Example 4 shows that conjugates generated utilizing the activated polysaccharides produced according to the process of claim 1, which include a highly preserved O-acetyl content, were able to generate a cross-functional OPA response against both 15B and 15C serotypes (see Remarks, page 7-8). 

Response to Arguments
10.  Applicant’s arguments have been fully considered but are not persuasive.
With regards to argument A, the Office disagrees and notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references; See In re Keller, 642 F.2d 413, 208 USPQ 871 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, these arguments are not persuasive because they constitute a piecemeal analysis of the references. Nevertheless, it is also noted that both Marburg and Biemans explicitly identify capsular saccharides from Streptococcus pneumoniae serotype 15B as desirable for use in conjugate vaccines, and explicitly teach activating capsular saccharides prior to conjugation, as set forth above. 
With regards to argument B, Applicant is reminded that working examples are not required. Therefore, this argument is not persuasive and notes that MPEP 2121 states that when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable and that once such a reference is found the burden is on applicant to provide facts rebutting the presumption of operability; emphasis added; see in re Sasse 629 F.2d 675,207 USPQ 107 (CCPA 1980); see also MPEP § 716.07.
With regards to arguments C, D, and E, the Office notes that the claims do not exclude hydrolysis and that Marburg teaches the use of activated, size-reduced, and fractionated polysaccharides from the same serotype 15B for the same purpose. Thus, these arguments are not persuasive because they are not commensurate in scope with the claims as written in view of the teachings of the prior art, as set forth above. Nevertheless, in addition, Marburg teaches analogous methods for analyzing unprocessed and processed Streptococcus pneumoniae capsular saccharides wherein the amount of acetate in the reduced-size polysaccharide is less than the un-sized native saccharide, but that the ratio of acetate to each polysaccharide unit remained at approximately 0.5:1 to 0.8:1 (i.e. activated polysaccharides for conjugation having is obvious since enhancing a particular class of products has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations; emphasis added; see KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007). Therefore, it remains the Office’s position that the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Furthermore, with specific regards to argument E, Applicant is reminded the art teaches the use of saccharides having the same or substantially the same molecular weight, as set for above. Thus this argument is also not persuasive because MPEP 2112.01 states that products of identical chemical composition cannot have mutually exclusive properties because a chemical composition and its properties are inseparable; and that “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”; see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  As set forth above, since the Office does not have the facilities for examining and comparing functional properties (e.g. cross reactivity) of the claimed In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Conclusion
10. No claims are allowed.

11.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
March 1, 2021